Opinion filed April 14, 2016




                                       In The

        Eleventh Court of Appeals
                                    ___________

                               No. 11-15-00136-CV
                                    ___________

 WEST TEXAS AUTOMOTIVE GROUP, LLC D/B/A MIDLAND
          BUICK GMC CADILLAC, Appellant
                                          V.
                          CINTAS-RUS, L.P., Appellee


                 On Appeal from the County Court at Law No. 2
                            Midland County, Texas
                       Trial Court Cause No. CC17873


                      MEMORANDUM OPINION
       The parties to this appeal have filed in this court a joint motion to dismiss the
appeal. The parties state that they have resolved the issues in dispute and request
that the matter be remanded to the trial court for entry of an agreed order vacating
judgment. See TEX. R. APP. P. 42.1.
      In accordance with the parties’ request, we grant the joint motion to dismiss,
dismiss the appeal, and remand the cause to the trial court.




                                                    PER CURIAM


April 14, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2